Citation Nr: 0302738	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  93-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).  Pursuant to the veteran's request a hearing was held 
at the RO before a local hearing officer in June 1992.  In 
May 1993, in writing, the veteran canceled a March 1993 
hearing request for a hearing at the RO before a local 
hearing officer.

This case was remanded in May 1995 and November 1998 for 
further development.  The case was thereafter returned to the 
Board.  Initially on appeal were the issues of entitlement to 
service connection for chronic obstructive pulmonary disease 
and entitlement to a permanent and total disability rating 
for pension purposes.  The issue of entitlement to service 
connection for chronic obstructive pulmonary disease was 
denied by decision of the Board in November 1998 and the 
issue of entitlement to a permanent and total disability 
rating for pension purposes was granted by the RO by rating 
action of January 1998; therefore, these issues are no longer 
on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for PTSD has been obtained by the RO.

2.  The recent VA examination by a Board of two examiners 
based on examination of the veteran does not show that the 
veteran has a current diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to service connection for PTSD.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard there has 
been notice as to information needed, treatment records and 
Social Security Administration records have been obtained, VA 
examinations have been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

A letter addressing the VCAA requirements was sent to the 
veteran in May 2002.  The veteran, through letters, including 
the May 2002 letter, the statement of the case and supplement 
thereto, has been notified as to evidence and information 
necessary to substantiate the claim.  The discussions in the 
rating decision, the statement of the case (SOC), and the 
letters sent to the veteran informed him of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

In this regard, it is noted that at the June 1992 RO hearing, 
the veteran reported psychiatric treatment by a private 
provider.  These records have not been obtained; however, a 
psychiatric evaluation by this provider is of record.  There 
is no indication that any additional records would provide 
information different that that already of record.  In 
situations where it is not indicated how particular records 
might be useful, however, there is no need to obtain the 
records.  See Holoway v. Brown, 4 Vet. App. 454 (1993). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) 
(2002); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

In this case, the veteran is claiming he currently has PTSD 
that was incurred in service.  The evidence does not support 
his contention. 

On the most recent VA examination in July 2002, by a board of 
two examiners, it was indicated that after reviewing the 
claims folder and performing an examination, the veteran's 
mental disorder did not meet the DSM-IV criteria to establish 
a diagnosis of PTSD.  The veteran was not able to specify and 
describe in detail severe traumatic incidents experienced in 
combat.  He was not observed to become anxious, distressed, 
or depressed when he was expressing his experiences in 
Vietnam.  He did not report feelings of intense fear, 
helplessness, or horror at the time he experienced events in 
Vietnam.  There was no evidence in the veteran's clinical 
picture of avoidance of a stimuli associated with the trauma 
and numbing of general responsiveness which was a criterion 
to establish a diagnosis of PTSD.  His memories about Vietnam 
were not intrusive, persistent, or involved distressing 
thoughts interfering with daily function.  Since a definite, 
extreme, traumatic stressor could not be identified, a link 
with the stressor and signs and symptoms of the veteran's 
mental disorder could not be established.  The diagnoses were 
depressive disorder, not otherwise specified and alcohol 
dependence in sustained full remission.  There was no 
evidence to establish a diagnosis of schizophrenia.  The 
veteran's depressive disorder started in 1991, when he first 
started psychiatric treatment and was therefore not related 
to his service.

The veteran's service records show the veteran served in 
Vietnam from May 1969 to April 1970.  His specialty was light 
weapons infantryman.  Awards and decorations received were 
the Vietnam Service Medal with three Bronze Service Stars, 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal; Army Commendation Medal; Air Medal; Bronze Star Medal; 
Marksman (Rifle M-16); Sharpshooter (Rifle M-14); and Combat 
Infantryman Badge.  The service medical records show there 
were no history, complaints, findings, treatment, or 
diagnosis of a neuropsychiatric disability.  An undated 
record notes no disqualifying psychopathology.  

In December 1990, the veteran filed a claim for service 
connection for PTSD.  The veteran has reported various 
claimed stressors.

VA and private treatment records, and records associated with 
the receipt of Social Security Administration disability 
benefits dating from July 1991 to August 1994, show the 
veteran was diagnosed with alcohol dependence with depressive 
traits, PTSD, major depression, and adjustment reaction. 

On VA examination in November 1991, it was noted that there 
was no criteria or symptomatology or clinical findings for a 
PTSD diagnosis.

Social Security Administration disability determination 
records from April 1992 and April 1993 show the veteran was 
considered disabled since May 1991 with the primary diagnosis 
of major depression.

VA examination from December 1995 shows a diagnosis of 
schizophrenic disorder, residual type with some depression 
and substance use disorder, alcohol dependence in alleged 
remission, and very strong, passive dependent personality 
characteristics.

VA regulation, as contained in 38 C.F.R. § 3.304, provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition.  Based on the July 2002 VA 
examination, there is no showing of a competent medical 
diagnosis of PTSD.  Therefore, as the evidence fails to 
establish the presence of the disability claimed on appeal, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.  In the absence of competent evidence of 
a current diagnosis of PTSD, service connection is not 
warranted.

The Board has considered the veteran's contentions and 
statements and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

